Beck, J.
(After stating the foregoing facts.)
1, 2. The rulings made in headnotes 1 and 2 require no elaboration.
3. In the petition it is alleged, in setting forth a description *26of the line which the petitioner claims to be the true line between her land and that of the defendant, that “the dividing line on the south side of said twelve-acre tract and petitioner’s part of lot 371 [this lot 371 is in the 29th district of said County of Sumter] was run a number of years ago by the husband of petitioner and the said E. D. McNeil, and the line was plainly indicated by a large stone placed by the husband of petitioner at the southeast corner of said twelve-acre tract, the same indicating the south and east line of said twelve-acre tract and the north and west line of petitioner’s part of the northern half of said lot of land. Petitioner shows that her dwelling is located on the said 371 acres close to the twelve-acre tract of the said E. D. McNeil, and the grove surrounding petitioner’s house and in front of same runs up to the line of the twelve-acre tract. Petitioner shows that there was a line of shade-trees on petitioner’s land running east and west along the northern line of petitioner’s property opposite the south end of said twelve-acre tract.” When these allegations are construed in connection with the description of the line found by the jury to be the true dividing line, the verdict is rendered sufficiently definite to be made the basis of a decree establishing the line.
When, in a suit for land, or in a suit to establish and have decreed a certain line to be the true line between the adjacent owners, as in the present case, the verdict rendered does not in itself contain a complete description of the property or of the line in controversy, but the pleadings do contain such a description, the verdict may be aided by the pleadings; or, in other words, it may be read and construed in connection with the pleadings;- and if, when thus read and construed, it is definite, that is sufficient. Nicholls v. Powell, 80 Ga. 604 (6 S. E. 2.1); Grace v. Martin, 83 Ga. 245 (9 S. E. 841); Crow v. Crow, 134 Ga. 10 (67 S. E. 400).
4. There was sufficient evidence to support the verdict, and the motion for a new trial does not show the commission of error requiring a grant of the motion.

Judgment affirmed.


ATI the Justices concur.